                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA
                                                         8:19MJ398
                       Plaintiff,                        19CR4057

       vs.

RODOLFO VELASCO
                                                                   Magistrate Judge Bazis
                       Defendant.


                                          RULE 5 ORDER

        An Indictment and Warrant (charging document) having been filed in the Northern District of
Iowa - Western Division, charging the above-named defendant with 18 U.S.C. § 922(g)(1), and 18
U.S.C. § 922(j), and the defendant having been arrested in the District of Nebraska, proceedings to
commit defendant to another district were held in accordance with Fed.R.Cr.P. Rule 5. The
defendant had an initial appearance here in accordance with Fed.R.Cr.P.5 and was informed of the
provisions of Fed.R.Cr.P.20.

       Additionally, defendant

 ☒      Waived an identity hearing and admitted that he/she was the person named in the
        aforementioned charging document.

 ☒      Waived his right to a preliminary examination.

 ☒      The government did move for detention.

 ☒      Knowingly and voluntarily waived a detention hearing in this district and reserved his/her
        right to a detention hearing in the charging district.


       Accordingly, it is ordered that the defendant is held to answer in the prosecuting district.

☒       Defendant has been unable to obtain release under the Bail Reform Act of 1984, 18 U.S.C.
        § 3141 et.seq. and the U.S. Marshal is commanded to take custody of the above named
        defendant and to transport the defendant with a certified copy of this order forthwith to the
        prosecuting district specified above and there deliver the defendant to the U.S. Marshal for
        that district or to some other officer authorized to receive the defendant, all proceedings
        required by Fed.R.Cr.P.40 having been completed.

       IT IS SO ORDERED.

       DATED: August 22, 2019.

                                                         s/ Michael D. Nelson
                                                         U.S. Magistrate Judge
